ORDER
Upon consideration of the petition to suspend attorney from the practice of law filed in the above entitled matter in accordance with Rule BV16, it is, this 17th day of August, 1984
ORDERED, by the Court of Appeals of Maryland, that the petition to suspend be granted and that John Henry Newman, Jr. be, and he is hereby, suspended, effective immediately from the practice of law until further Order of this Court; and it is further
ORDERED that the Clerk of this Court shall forthwith strike the name of John Henry Newman, Jr. from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.